   Case 1:19-cv-00567-WYD-KMT Document 8 Filed 03/25/19 USDC Colorado Page 1 of 2
         Case 1:19-cv-00567-WYD Document 5 Filed 02/26/19 USDC Colorado Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                                                                  OURT




                    JORDAN SHULMAN

                            Plaintiff(s)
                                V.                                Civil Action No. 1: 19-cv-00567 -WYO



               CORNERSTONE LAW FIRM

                           Defendant(�)


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Cornerstone Law Firm
                                   9350 Wilshire Blvd Ste 203
                                   Beverly Hills, CA 90212




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Joseph S. Davidson
                                 Sulaiman Law Group, Ltd.
                                 2500 S. Highland Avenue, Suite 200
                                 Lombard, IL 60148



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                      CLERK OF COURT


Date:       02/26/2019                                                     s/ R. Rogers _____
                                                                                   Signature of Clerk or Deputy Clerk
 Case 1:19-cv-00567-WYD-KMT Document 8 Filed 03/25/19 USDC Colorado Page 2 of 2

          Case 1:19-cv-00567-WYD Document 5 Filed 02/26/19 USDC Colorado Page 2 of 2


AO 440 (Rev. 06/12) Summons ma Civil Acnon (l'agc 2)

 Civil Action No. 1 :19-cv-00567

                                                    PROOF OF SERVICE
                    (This section should not be.filed with the court unless required by Fed. R. Civ. P. 4 (0)

        This summons for (name of individual and Litle. ifany)      CORNERSTONE LAW FIRM
 was received by me on (date) MARCH 6TH, 2019


           0 r personally served the summons on the individual at (place)
                                                                           on (date)                           ; or
                                        DEFENDANTS                                  BUSlNESS
           a{ T left the summons at the i:c:).JitiJ!lkl\UldX>X�OC:>l�OC usual place of�� with (name) KATHY "DOE". PERSON IN CHARGE
AT 9350 WILSHIRE BLVD #203 BEVERLY HILLS. CA 90212- , a person of suitable age and discretion who 1:(l\4/teti there,
                                                                                                   \VORKS
         on (dme) 03119;2019       �:r
                              2 :35 PM· and mailed a copy to the individual's last known address; or

          0 I served the summons on (name ofindividua/j                                                                 , who is
           designated by law to accept service of process on behalf of (name oforgani=a1ion)
                                                                           on (date)                           ; or

          0 I returned the summons unexecuted because                                                                        ; or

          � Other (.rpec{jj,).     ON MARCIi 19TH, 2019 I MAILED A COPY OF THE SERVICE DOCUMENTS
                                   TO THE SERVICE ADDRESS, ADDRESSED TO THE DEFENDANT, VIA USPS POSTAGE
                                   PRE-PAID MAIL AND MAILED THEM FROM LOS ANGELES, CA .

          My fees are$                           for travel and $              for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


 Date:    03/22/2019                                                       �
                                                               --------- -   - _ _ _________
                                                                        s,    tu r e

                                                              JUDITH SMITH - LA COUNTY REG# 2013100780
                                                                                   Primed name and iille

                                                               1439 N.HIGHLAND AVENUE
                                                               LOS ANGELES. CA 90028
                                                               323-508-1711
                                                                                       Server's address

 Additional information regarding attempted service, etc:


 LIST Of DOCUMENTS SERVED: SUMMONS; COMPLAINT: ORDER SETTING RULE 16(b) SCHEDULING CONFERENCE
 AND RULE 26(t) PLANNING MEETING.


 KATHY "DOE" IS DESCRIBED AS A WHITE FEMALE, MID JO'S, 125 LBS, BROWN HAIR AND BROWN EYES.
